Case: 12-14978    Date Filed: 07/30/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14978
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 5:11-cr-00042-RS-4

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

MEREDITH LELANN KING,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (July 30, 2013)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Meredith Lelann King in this

direct criminal appeal, has moved to withdraw from further representation of Ms.

King and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
              Case: 12-14978    Date Filed: 07/30/2013   Page: 2 of 2


1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Ms. King’s conviction and sentence are

AFFIRMED.




                                         2